Title: To George Washington from Nicolas Pike, 25 March 1786
From: Pike, Nicolas
To: Washington, George



Highly respected Sir.
Newbury Port. State of Massachusetts.March 25. 1786

To address a Person of your exalted Rank upon a Subject for my own emolument, only, wou’d require something more than an Apology; but, when your Excellency is informed that the interests of the Public are jointly connected with the Request I have to make, my knowledge of the readiness you have ever exhibited to cherish even the smallest Effort towards the Prosperity of these Infant-States, emboldens me to expect a Pardon.
With much Labor, I have, at the request of my Friends, composed what I conceive to be a complete System of Arithmetic. The frequent complaints of the insufficiency of those now in use, joined to the sollicitations of my friends, induced me, tho’ with diffidence, to undertake what I have found to be an arduous Task, and which cannot be brought forth to View, the work being so large, & costing me double to common printing, unless Subscribers, to the number of twenty three or twenty four hundred can be obtained.
The Approbation of the Gentlemen to whom my Performance has been submitted, which I enclose, cannot but be pleasing to me, more especially as they rank among the first in the New England States for Mathematical Learning, and I think will induce your Excellency to grant me the honor I wish.
My Request to your Excellency is, that I may be permitted to dedicate my first Performance to the Gentleman, who, under Providence, has been the Saviour of his Country and so great & liberal an Encourager & Promoter of the Arts & Sciences in general & to hope every Attempt to promote and diffuse knowledge under your Patronage may be as successful as your Exertions in the late Contest have been glorious. Shou’d the proposal I have suggested to your Excellency fall in with your Idea of propriety,

I will thank you to forward a Line to Mr Samuel Purvyance at Baltimore, which will be received by Mr Mccall, who, if any one, will print my Book & whom I send to the Southward for the express purpose of obtaining Subscriptions, & who will probably be there in the latter part of May.
I have only to add my Wishes that the Evening of your Days may receive every Pleasure which can flow from the Reflexion of a Life spent in such laudable persuits, which have so honorably terminated, and that the Infant, yet unborn, may lisp your Name, not only as po⟨mutilated⟩ and victorious in War; but; as the ⟨prot⟩ector, & cherisher of all useful Arts & Sciences in Peace. With Sentiments of the highest Esteem & Respect, I beg Leave to subscribe myself, your Excellency’s most obliged, affectionate & grateful hble Servt

Nicolas Pike


P.S. Shou’d Gentlemen in Virginia be disposed to encourage this Work, the Book shall be sent (if published) to any Gentleman in Baltimore, whom they will point out to me.
Shou’d the Publication succeed & be approved of, I will, at any time, after the Books are out, supply the Virginia Booksellers, to be left with whom they shall direct in Baltimore at one dollar ⅌ Book in sheets by the quantity, or one dollar & a third by the quantity neatly bound & lettered, so that they may have a handsome Profit. Three Bookbinders in Boston have taken 600 in Sheets at one Dollar. I am your Excellency’s hble Servt ut supra.

